Advisory Action
Acknowledged is the applicant’s after-final response filed on May 21, 2021. Amendments have been proposed to claim 1. As the submitted changes fail to resolve the enumerated indeterminacies, their entry at this stage of prosecution has been denied. 
For instance, the final paragraph specifies that the maintenance arm vertical shaft (247) is “fixed…with respect to a position of the sample table unit in the plan view.” Firstly, a given thing is fixed to another thing irrespective of the view – thus, the addition of “in the plan view” is redundant. Secondly, because the sample table (240) is movable, it is unclear how the shaft (247) can be fixed in relation to the table’s position. Although the applicant notes that the sample table may be locked by a pin, this context is absent from the claim. Rather, the claim only describes the sample table as a movable entity. As such, the shaft cannot be characterized as “fixed” in relation to an object having a fluctuating reference frame.
Thirdly, what does it mean for the shaft (247) to be “fixed…in a horizontal turnable range of the maintenance arm”? Given that the maintenance arm turns about the shaft, how could the latter ever exceed the turnable range of the former? 
In addition, claim 1 refers to “at least one vertical shaft of the turning lifter” in multiple instances. This syntax encompasses the possibility of multiple vertical shafts, but the original disclosure only contemplates a single vertical shaft [0106]. The claim’s diction ought to reflect this restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716